Case 2:20-cv-00358-JB-MU Document 101 Filed 09/21/21 Page 1 of 4                              PageID #: 599




                                       IN THE UNITED STATES DISTRICT COURT
                                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                                               NORTHERN DIVISION

 THE PRUDENTIAL INSURANCE COMPANY OF                            )
 AMERICA,                                                       )
                                                                )
                               Plaintiff,                       )
                                                                )
                                                                  CIVIL ACTION NO. 2:20-00358-JB-MU
 v.                                                             )
                                                                )
 ANDREAL WILLIAMS, et al.                                       )
                                                                )
                               Defendants.                      )

                                                     AMENDED ORDER

             This order is to amend the Court’s Order approving the parties’ Pro Ami Settlement

 Agreement and Petition for Approval (Doc. 100), to provide in paragraph 4. for disbursement of

 remaining proceeds to “The Martin Group c/o Ariel Blocker” rather than Andreal Ariel Blocker.

                                                             Order

             Pending before the Court is the parties’ Pro Ami Settlement Agreement and Petition for

 Approval of the Court. (Doc. 98). The Court conducted a Pro Ami hearing on August 20, 2021.1 Based

 upon the examination of the facts established at the hearing; the statements of counsel and the

 parents and natural guardians of the ten minor children regarding the terms of the settlement (“the



 1
     Participating in the hearing were:
             Ariel Blocker, Esq. (counsel for Andreal Williams)
             Shameeka Jackson, parent and natural guardian of L.B. and S.B.
             Kimberly Butler, parent and natural guardian of G.B., E.B., N.B. and M.B.1
             Shakeita Brooks, parent and natural guardian of K.B.1
             Brian Strength, Esq. (counsel for Shakeita Brooks and K.B.1)
             Tramona Moore, parent and natural guardian of J.W.
             Danny Crenshaw, Esq. (counsel for Tramona Moore and J.W.)
             Danielle Hamilton, parent and natural guardian of M.B.2
             Regina Moore, parent and natural guardian of K.B.2
             Harold Koons, Esq. (Guardian Ad Litem of L.B., S.B., M.B.2, and K.B.2)
             Thomas Miller, Esq. (Counsel for Grundfos Pumps Corporation)
             Jaclyn Malyk (counsel for Prudential Insurance Company of America)
Case 2:20-cv-00358-JB-MU Document 101 Filed 09/21/21 Page 2 of 4                          PageID #: 600




 parents”); the parents’ agreement that all such terms, including payments to them to be used for the

 benefit of the minor children (i.e., for their health, welfare and well--being), are in the best interest

 of the minor children; their additional statement that the payment of attorney fees to counsel Brian

 Strength and Danny Crenshaw, is reasonable; and the undersigned’s review of the settlement terms,

 the Court is convinced that the amount of the settlement and the settlement terms are fair,

 reasonable, just and in the best interest of the minor children.

         This case involves disputed distribution of life insurance proceeds totaling $148,700.80. The

 specific terms of settlement are the following:

         1.       $118,700.80 of the insurance proceeds shall be divided in equal amounts of

 $11,870.08 to the ten (10) minor children. The Court will maintain the funds and pay $3,000.00 per

 year to the legal guardian of each minor pursuant to the Alabama Facility of Payment Act, except for

 the following:

                  a.      M.B.2 will reach the age of majority in 2022 in the state where she resides.

 M.B.2’s legal guardian will receive an initial payment of $3,000.00 and then the balance of M.B.2’s

 share on the next distribution anniversary shall be paid to M.B.2 directly after the child turns eighteen

 (18) years of age; and

                  b.      G.B.’s legal guardian will receive two (2) annual payments of $3,000.00 each

 and then the balance of G.B.’s share shall be paid directly to G.B. on the next distribution anniversary

 after the child turns nineteen (19) years of age.

         2.       The Court approves the following attorney’s fees:

                  a.      Brian Strength, Esq. (attorney for Shakeita Brooks, mother of K.B.1) -

 $2,000.00. These fees shall be deducted from K.B.1’s share and paid directly to counsel by the Clerk
Case 2:20-cv-00358-JB-MU Document 101 Filed 09/21/21 Page 3 of 4                          PageID #: 601




 of Court. The Court specifically finds that fees requested by Mr. Strength, are reasonable and have

 been duly earned by counsel for work performed on behalf of the minor K.B.1.

                   b.     Danny Crenshaw, Esq. (attorney for Tramona Moore, mother of J.W.) -

 $1,500.00. These fees shall be deducted from J.W.’s share and paid directly to counsel by the Clerk

 of Court. The Court specifically finds that fees requested by Mr. Crenshaw, are reasonable and have

 been duly earned by counsel for work performed on behalf of the minor J.W.

           3.      The Court directs the Clerk’s Office to pay the funds held by the Court as follows:

  Minor           Initial Payment       Second Payment           Third Payment          Final Payment
                September 15, 2021     September 15, 2022      September 15, 2023     September 15, 2024
    L.B.             $3,000.00              $3,000.00               $3,000.00              $2,870.08
    S.B.            $3,000.00               $3,000.00               $3,000.00               $2,870.08
   G.B.             $3,000.00               $3,000.00               $5,870.08                  N/A
    E.B.            $3,000.00               $3,000.00               $3,000.00               $2,870.08
   N.B.             $3,000.00               $3,000.00               $3,000.00               $2,870.08
  M.B.1             $3,000.00               $3,000.00               $3,000.00               $2,870.08
   K.B.1            $3,000.00               $3,000.00               $3,000.00                $870.08
   J.W.             $3,000.00               $3,000.00               $3,000.00               $1,370.08
  M.B.2             $3,000.00               $8,870.08                  N/A                     N/A
   K.B.2            $3,000.00               $3,000.00               $3,000.00               $2,870.08


 Payments shall be made by the Clerk of Court to the parent and natural guardian of their respective

 minor children, except as noted in paragraphs 1. and 2. Interest shall be distributed in the amount

 accrued, pro rata, at the time of the last payment to the parent and natural guardian of each

 respective minor, or directly to any minor that has reached the age of majority as noted in paragraph

 1. Until such time as the final payment is made, the Parents are responsible for notifying the Clerk of

 Court should they have a change of address. Prior to the initial payment being made each parent or
Case 2:20-cv-00358-JB-MU Document 101 Filed 09/21/21 Page 4 of 4                        PageID #: 602




 natural guardian shall provide in writing their address to the USDC Finance Department at 155 St.

 Joseph Street Mobile AL 36602 or by email alsd_finance@alsd.uscourts.gov.

        4.      In addition, the Court has been advised by counsel for Andreal Williams that the

 parties have also reached a compromise settlement agreement disposing of each and every count,

 claim and cause of action raised herein by Ms. Williams (or that could have been brought herein by

 Ms. Williams). The Clerk of Court shall disburse the remaining proceeds of $30,000.00 to The Martin

 Law Group, LLC c/o Ariel Blocker, P.O. Box 20087 Tuscaloosa, AL 35402. Ms. Blocker shall provide a

 W-9 for her firm to the USDC Finance Department at 155 St. Joseph Street Mobile AL 36602 or by

 email at alsd_finance@alsd.uscourts.gov.

        5.      Any attorney being paid as indicated above must provide an IRS form W-9 to the Court

 prior to being paid. W-9s should be mailed to the USDC Finance Department 155 St. Joseph Street

 Mobile AL 36602 or emailed to alsd_finance@alsd.uscourts.gov.

        Based on the foregoing, the Court APPROVES the parties’ Pro Ami Settlement as a full and

 complete satisfaction of all claims asserted on behalf of the minor Plaintiffs and awards the requested

 attorney’s fees as detailed above. It is ORDERED, ADJUDGED, and DECREED that this case be, and the

 same hereby is, DISMISSED WITH PREJUDICE as to all counts, claims, and causes of action contained

 herein, as well as to any counts, claims, and causes of action that could have been brought herein.

        DONE and ORDERED this the 21st day of September, 2021.

                                                /s/ JEFFREY U. BEAVERSTOCK
                                                UNITED STATES DISTRICT JUDGE
